 305309 NLRB No. 34POSTAL SERVICE1On July 10, 1992, the Board notified the parties by letter that theRespondent's motion for enlargement of time to file answer and
reply had been granted (Member Oviatt dissenting), and that this
Order Granting Motion would follow.2Contrary to the assertion of our colleague, we do not believe thatwe have unfairly ``parsed'' the language of the rule. We have simply
pointed out that neglectful conduct does not necessarily result in the
rejection of the tardy document. Some neglectful conduct will be ex-
cused. For the reasons stated above, we do not believe that the con-
duct in this case is so inexcusable as to warrant rejection of the doc-
ument. We do not go beyond the facts of this case. Thus, contrary
to the assertion of our colleague, our holding does not permit
``wholesale exemptions'' to the Board's requirements.1Sec. 102.111(c) provides, in pertinent part, that:In unfair labor practice proceedings, motions, exceptions, an-
swers to a complaint or a backpay specification, and briefs
may be filed within a reasonable time after the time prescribed
by these rules only upon good cause shown based on excus-
able neglect and when no undue prejudice would result.``Excusable neglect'' is an undefined term that will be determinedon a case-by-case basis.United States Postal Service and National PostalMail Handlers' Union, Local 300, Division ofL.I.U.N.A., AFL±CIO, CLC. Case 29±CA±15550(P)October 22, 1992ORDER GRANTING MOTIONBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHOn April 15, 1992, Administrative Law Judge D.Barry Morris of the National Labor Relations Board
issued his Decision and, on the same date, the proceed-
ing was transferred to and continued before the Board
in Washington, D.C. Subsequently, the Respondent
filed exceptions and a supporting brief to the judge's
decision and counsel for the General Counsel filed a
cross-exception and answering brief to the Respond-
ent's exceptions. An answering brief to the General
Counsel's cross-exceptions was due on June 10, 1992.
On June 10, Respondent's counsel deposited the docu-
ment in the mail for next day delivery. On June 11,
1992, the Respondent's answering brief was received.
By letter dated June 16, 1992, the Respondent's an-
swering brief was rejected as untimely filed.Thereafter, on June 22, 1992, the Respondent fileda motion for enlargement of time to file answer and
reply. The Respondent submits that the miscalculated
due date of June 11 was placed on counsel's litigation
calendar before going on vacation and that on his re-
turn, relying on the incorrect due date reflected on his
calendar, counsel prepared and submitted the Respond-
ent's answer by overnight mail on June 10. The Re-
spondent contends that Section 102.111(c) provides for
late filing for ``excusable neglect,'' upon good cause
shown, when no undue prejudice would result; that the
courts have liberally construed ``excusable neglect''
under Federal Rules of Civil Procedure 6(b); that the
key element in determining ``excusable neglect'' is the
lack of prejudice; and that, in the absence of prejudice,
``excusable neglect'' may be established by dem-
onstrating that untimely filing occurred as a result of
clerical errors or similar inadvertent actions. The Re-
spondent further argues that the circumstances leading
to its late-filed answering brief clearly satisfy the re-
quirements of Section 102.111(c).The Board having considered the matter, accepts theRespondent's answering brief as timely filed.1Our dissenting colleague does not dispute the factthat no prejudice will result from our acceptance of the
brief 1 day after the due date. In his view, a tardy doc-
ument should be accepted only if the party ``dem-onstrates that it undertook careful efforts to adhere as-siduously to our filing requirements.'' (Emphasisadded.) In our view, our colleague has ignored the pro-
visions of Section 102.111(c). That section expressly
provides that a tardy document can be accepted even
if the party is guilty of neglect. It would seem that aparty guilty of neglect is not one who has been carefulto assiduously adhere to the rule. And yet, under the
rule, the Board can accept that party's late document.
Thus, our colleague has eviscerated the rule.The real issue, under the language of the rule, iswhether the neglectful conduct is ``excusable.'' In our
view, a ``one-day'' arithmetic error in the calculation
of a due date is not so inexcusable as to warrant the
rejection of the document, at least where, as here, there
has been no prejudice to any party.2Accordingly,ITISORDERED
that the Respondent's motion isgranted and the Respondent's brief be forwarded to the
Board for consideration.MEMBEROVIATT, dissenting.Contrary to my colleagues, I would deny the Re-spondent's motion for enlargement of time to file an-
swer and reply brief based on its miscalculation of the
due date as it fails to satisfy the ``excusable neglect''
requirements of Section 102.111(c) of the Board's
Rules and Regulations.1Before adopting Section 102.111(c), the Board fol-lowed the strict rule that answers to backpay specifica-
tions, exceptions, motions, and briefs had to be re-
ceived in hand by the due date. This rule made no pro-
vision for accepting late-filed documents; they were to
be rejected. In practice, however, the Board carved out
exceptions when it found that late filings were justi-
fied. See, e.g., St. Bernadette's Nursing Home, 234NLRB 835 fn. 1 (1978) (filings mailed before due date
accepted even though they arrived late, because, ``in
the normal course, they would have been delivered,''
on the due date); Magic Chef, 181 NLRB 1136 fn. 1(1970), enfd. 443 F.2d 374 (6th Cir. 1971) (where
brief in support of exceptions timely filed, exceptions
filed more than 2 weeks late accepted because failure 306DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2I cannot accept by colleagues' allegation that I have ``evis-cerated'' Sec. 102.111(c) by narrowly interpreting ``excusable ne-
glect.'' This rhetoric, in my view, is unfortunate, and clouds the oth-
erwise legitimate disagreement between the majority and myself.
Thus, unlike my colleagues, I would not parse the language of Sec.
102.111(c) in order to treat ``excusable'' and ``neglect'' as separate
elements, thereby permitting wholesale exceptions to the Board's
time-filing requirements. They, in fact, define ``excusable neglect''
as all that is not ``so inexcusable as to warrant rejection.'' I view
``excusable neglect'' as an integrated term which I would construe
narrowly, particularly, as here, against counsel demonstrating little
diligence in complying with the Board's filing requirements.to timely file was an ``oversight,'' and no prejudice re-sulted). As exceptions were inconsistently granted,
however, the Board's rule became characterized by
some as a ``sometimes-yes, sometimes-no, sometimes-
maybe policy of due dates.'' NLRB v. Washington StarCo., 732 F.2d 974, 977 (D.C. Cir. 1984).In order to eliminate the appearance of arbitrariness,while providing a formal basis for accepting certain
late-filed documents in unfair labor practice cases, the
Board adopted Section 102.111(c). Although Section
102.111(c) codifies exceptions to the strict timeliness
rule, it does not eviscerate it. Indeed, in my view, Sec-
tion 102.111(c) should be narrowly construed. Only
when a party demonstrates that, despite its assiduous
attempts to comply with the Board's Rules and Regu-
lations, it has missed the filing date, should ``excusable
neglect'' be found.Thus, where a party acts timely and diligently butthe filing is late because of support staff errors, I have
agreed with my colleagues that ``excusable neglect'' is
established. Examples of what I consider to be ``excus-
able neglect'' include the failure of clerical staff to fol-
low instructions, reasonable confusion arising from a
rejected extension request, and unforeseeable events
like illness in the family.Where, however, the late filing results solely fromthe inattention of the party's counsel, I would not find
``excusable neglect.'' Here, the due date of the Re-
spondent's answering and reply brief was easily cal-
culable under the Board's Rules and Regulations. Sole-ly due to counsel's inattention, the due date wasmiscomputed and entered on the counsel's calendar
prior to his going on vacation. Compounding thiserror, on his return from vacation counsel failed to ver-
ify the due date. In these circumstances, the Respond-
ent's failure to timely file its answering brief resulted
from its counsel's failure to accord our Rules their
proper weight. Under such circumstances, counsel
should not now be permitted to invoke ``excusable ne-
glect'' as a safety-net. In my view, late-filed docu-
ments should be accepted under Section 102.111(c)
only in those limited circumstances where the party
demonstrates that it undertook careful efforts to adhere
assiduously to our filing requirements.2I find neglect here, but I do not excuse it. To ruleotherwise returns us, in my view, to a perception of ar-
bitrariness and unequal treatment which, while not
present, does damage to the Board's reputation for
fairness and equality of treatment.